DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's election without traverse of the invention of group I comprising claims 1-8, 14 and 15 in the reply filed on November 17, 2021 is acknowledged. Claims 9-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to non-elected groups, there being no allowable or linking claims. Claims 1-8, 14 and 15 are present for examination.

 Priority
	Acknowledgement is made for this application which is a national stage 371 application of PCT/EP2019/050853 filed on 01/15/2019 which claims priority from European application EP18151588.3 filed on 01/15/2018. 

Information Disclosure Statement
The information disclosure statement filed on 07/14/2020 and 07/31/2020 for which a copy of the patent publication has been submitted in this application has been considered as shown by the Examiners signature.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



	Independent claim 1 is drawn to a system for the production of a non-ribosomal peptide synthases (NRPS), wherein the system comprises at least one, preferably two, NRPS eXchange Units (XU2.0) each specific for a different or identical amino acid X for assembling an NRPS, and wherein the XU2.0 comprises at least one partial condensation (C)- or partial condensation/epimerization(C/E)-domain selected from the group consisting of a condensation-domain acceptor site subdomain (CAsub) specific for a given amino acid X, a condensation/epimerization-domain acceptor site subdomain (C/EAsub) specific for a given amino acid X, a condensation-domain donor site subdomain (CDsub) specific for a given amino acid X and a condensation/epimerization-domain donor site subdomain (C/EDsub) specific for a given amino acid X. 
	It is not clear if the claim encompasses naturally occurring wild type NRPS eXchange Units (XU2.0) because wild type XU2.0 comprise a condensation domain or condensation/epimerization-domain consisting an acceptor site subdomain and a donor subdomain specific for a specific amino acid X.  For examination purposes, claims 1, 7-8 will include a wild type NRPS eXchange Units (XU2.0).


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8, 14 and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	Claims 1-8, 14 and 15 broadly encompasses a system for producing a non-ribosomal peptide synthases (NRPS) wherein the system comprises at least one, preferably two NRPS eXchange Units (XU2.0) with undefined sequence structure where each specific for a different or identical amino acid X for assembling an NRPS, and wherein the XU2.0 comprises at least one partial condensation (C)- or partial condensation/epimerization(C/E)-domain selected from the group consisting of a condensation-domain acceptor site subdomain (CAsub) specific for a given amino acid X, a condensation/epimerization-domain acceptor site subdomain (C/EAsub) specific for a given amino acid X, a condensation-domain donor site subdomain (CDsub) specific for a given amino acid X and a condensation/epimerization-domain donor site subdomain (C/EDsub) specific for a given amino acid X. 
Thus, the claims broadly include a genus of NRPS variants with any structure where said variants are derived from the wild type NRPS that in turn comprise a condensation/epimerization 
However the specification does not teach of how to make and/or use a system that can produce a diverse genus NRPS eXchange Units (XU2.0) where each of the genus of exchange units can be specific to any genus of amino acids. 
The specification does not teach genus of structures of the modules within the NRPS eXchange Units (XU2.0) comprising a genus of C-domain structures comprising an acceptor and/or donor domain, A-domain, the T domain and the C-terminal C domain with a thioesterase domain as they correlate to specific functions for producing the genus of peptides or peptide variants. 
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V.v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116. 
An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. Amer. Airlines, lnc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997). Possession may be shown in a variety of ways including description of an actual reduction to practice, or by showing that the invention was "ready for patenting" such as by the disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention. See, e.g., Pfaffv. Wells Elecs., Inc., 525 U.S. 55, 68, 119 S.Ct. 304, 312, 48 USPQ2d 1641, 1647 (1998); Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406; Amgen, Inc. v. Chugai Pharm.,927 F.2d 1200, 1206, 18 USPQ2d 1016, 1021 (Fed. Cir. 1991) (one must define a compound by "whatever characteristics sufficiently distinguish it"). 
The specification does not place any structure, chemical or functional limitations on the embraced NRPS eXchange Unites where the condensation domains comprises a donner and an 
“A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species where ... the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed.” In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004). For inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus. See, e.g., Eli Lilly.

Applicant has not disclosed any relevant, identifying characteristics, such as structure of the modular structure such as sequence of the A-T-C/CE domains and donner and acceptor sub-domains, sufficient to show possession of the claimed genus of NRPSs. The specification does not disclose the specific structures that impart the desired function. Thus the disclosure is deemed insufficient for written description; a sequence characterization of each domain and the desired amino acid or variant is required. A description of what a material does, rather than what it is, usually does not suffice. Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. 
Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115).


Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim(s) 1, 7, 8 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kenan Bozhuyuk et al: ("De novo design and engineering of non-ribosomal peptide synthetases", NATURE CHEMISTRY, vol. 10, no. 3, 11 December 2017 (2017-12-11), pages 275-281.
	Claims 1, 7 and 8 encompass a system for the production of a non-ribosomal peptide synthases (NRPS), wherein the system comprises at least one, preferably two, NRPS eXchange Units (XU2.0) each specific for a different or identical amino acid X for assembling an NRPS, and wherein the XU2.0 comprises at least one partial condensation (C)- or partial condensation/epimerization(C/E)-domain selected from the group consisting of a condensation-domain acceptor site subdomain (CA) specific for a given amino acid X, a condensation/epimerization-domain acceptor site subdomain (C/EA) specific for a given amino acid X, a condensation-domain donor site subdomain (CD) specific for a given amino acid X and a condensation/epimerization-domain donor site subdomain (C/ED) specific for a given amino acid X. As stated above claim 1 includes the wild type none ribosomal protein synthetase (NRPS).
	However Kenan Bozhuyuk et al: ("De novo design and engineering of non-ribosomal peptide synthetases", NATURE CHEMISTRY, vol. 10, no. 3, 11 December 2017 (2017-12-11), pages 275-281 in IDS) state that they set out to establish a general strategy to generate new (artificial) non-ribosomal peptide synthases (NRPSs). They state that their method would make it possible to establish a NRPS system from a library of non-ribosomal peptide synthases (NRPS) components and to produce new peptides, peptide derivatives, functionalizable peptides and 
	It should be noted that Bozhuyuk's teaching encompasses a native or natural NRPSs that comprises both the donor and acceptor sub-domains within the C-domain of the NRPSs. Given that that claims 1, 7 and 8 do not require both the donor and acceptor sub-domains that are present in the condensation domain (C) to be separated by A-T renders these claims to be anticipated or in the alternative obvious over the natural NRPSs or the NRPSs of Bozhuyuk et al.

Conclusion: No claims are allowed.
Relevant Publications: 
Christopher T. Walsh. Unraveling Terminal C-Domain-Mediated Condensation in Fungal Biosynthesis of Imidazoindolone Metabolites Stuart W. Haynes, Brian D. Ames, Xue Gao, Yi Tang, and Biochemistry 2011, 50, 5668–5679.


Henning D. Mootz Construction of hybrid peptide synthetases by module and domain fusions. PNAS May 23, 2000 97 (11) 5848-5853.

US 2018/0230449 A1 Merck.
Stuart W. Haynes "Unraveling Terminal C-Domain-Mediated Condensation in Fungal Biosynthesis of Imidazoindolone Metabolites" Biochemistry 2011, 50, 5668–5679.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAGNEW H GEBREYESUS whose telephone number is (571)272-2937. The examiner can normally be reached Monday-Friday 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAGNEW H GEBREYESUS/Primary Examiner, Art Unit 1652                                                                                                                                                                                                        February 26, 2022